aDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 10/25/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Status of Claims
This office action considers claims 1-41 pending for prosecution, where claims 15-41 have been withdrawn from consideration, and claims 1-14 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 15-41, non-elected claims in “Response to Election / Restriction 
ii. Claim Rejoinder: Upon further consideration, the Examiner finds that the withdrawn claim 14 can be allowed under the rejoinder principle as it is dependent upon independent claim 1, which is allowable, as detailed below.
In view of the above, this office action considers claims 1-14 presented for examination.
Reason for Allowances
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “(d) the Hk enhancing layer having a non-stoichiometric oxidation condition, and that adjoins the FL to form the second interface on a side of the FL that is opposite to the first interface; and (e) a nitride capping layer (NCL), comprising: (1) a nitride layer (NL) that is a metal nitride or metal oxynitride; and (2) a buffer layer that is a single layer or multilayer that is one or more of Co, Fe, CoFe, and CoFeNi, or one or more of Mo, W, Ru, Nb, Ta, Cr, Pt, Cu, Au, Aq, Zn, V, Cd, Sn, Ir, Mn, and Rh that adjoins the NL and contacts the Hk enhancing layer on a side thereof that is opposite to 
Claims 2-14, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Liu et al. (US 9425387 B1; hereinafter Liu) “Magnetic element with perpendicular magnetic anisotropy for high coercivity after high temperature annealing”.
Abraham et al. (US 20140037990 A1; hereinafter Abraham) “MAGNETIC RANDOM ACCESS MEMORY WITH SYNTHETIC ANTIFERROMAGNETIC STORAGE LAYERS AND NON-PINNED REFERENCE LAYERS”.	
Horng et al. (US 20120135273 A1; hereinafter Horng) “Structure and method for enhancing interfacial perpendicular anisotropy in CoFe(B)/MgO/CoFe(B) Magnetic Tunnel Junctions”.
Prior Art Liu teaches a magnetic tunnel junction (MTJ) is disclosed wherein a free layer has an interface with a tunnel barrier and a second interface with a metal oxide layer to promote perpendicular magnetic anisotropy (PMA) therein ([Abstract]), wherein (Fig. 1+; C3 L66+) magnetic memory element formed between a first electrode and a second electrode, comprising: (a) a tunnel barrier layer that forms a first interface with a first surface of a free layer and thereby induces or enhances perpendicular magnetic anisotropy (PMA) in the free layer; (b) the free layer; (c) an Hk enhancing Liu does not expressly teach (d) the Hk enhancing layer having a non-stoichiometric oxidation condition, and that adjoins the FL to form the second interface on a side of the FL that is opposite to the first interface; and (e) a nitride capping layer (NCL), comprising: (1) a nitride layer (NL) that is a metal nitride or metal oxynitride; and (2) a buffer layer that is a single layer or multilayer that is one or more of Co, Fe, CoFe, and CoFeNi, or one or more of Mo, W, Ru, Nb, Ta, Cr, Pt, Cu, Au, Aq, Zn, V, Cd, Sn, Ir, Mn, and Rh that adjoins the NL and contacts the Hk enhancing layer on a side thereof that is opposite to the second interface, wherein the buffer layer prevents oxygen diffusion from the Hk enhancing layer to the NL, and blocks nitrogen diffusion from the NL to the FL (claim 1).
Prior Art Abraham teaches a magnetic random access memory devices, and more specifically, to a high anneal temperature synthetic antiferromagnetic (SAF) freelayer and non-pinned reference layer for magnetic random access memory (MRAM) devices ([0001]), wherein (Fig. 1+; [0011+]) synthetic antiferromagnetic (SAF) device, comprising: a substrate; a first tantalum (Ta) layer disposed on the substrate; a first ruthenium (Ru) layer disposed on the first Ta layer, the first Ru layer having a thickness of approximately 10 angstroms (.ANG.); a cobalt iron (CoFe) layer disposed on the first Abraham does not expressly teach (d) the Hk enhancing layer having a non-stoichiometric oxidation condition, and that adjoins the FL to form the second interface on a side of the FL that is opposite to the first interface; and (e) a nitride capping layer (NCL), comprising: (1) a nitride layer (NL) that is a metal nitride or metal oxynitride; and (2) a buffer layer that is a single layer or multilayer that is one or more of Co, Fe, CoFe, and CoFeNi, or one or more of Mo, W, Ru, Nb, Ta, Cr, Pt, Cu, Au, Aq, Zn, V, Cd, Sn, Ir, Mn, and Rh that adjoins the NL and contacts the Hk enhancing layer on a side thereof that is opposite to the second interface, wherein the buffer layer prevents oxygen diffusion from the Hk enhancing layer to the NL, and blocks nitrogen diffusion from the NL to the FL (claim 1).
Prior Art Horng teaches a high performance Magnetic Tunneling Junction (MTJ) element ([0002]), wherein (Fig. 2; [0032+]) an MTJ nanopillar structure formed on a bottom electrode in a STT-RAM device, comprising: (a) a synthetic anti-ferromagnetic (SyAF) pinned layer with an AP2/coupling/AP1 configuration wherein AP2 and AP1 are ferromagnetic layers separated by a coupling layer; (b) a MgO tunnel barrier that forms an interface with the AP1 layer; and (c) a composite free layer that forms an interface Horng does not expressly teach (d) the Hk enhancing layer having a non-stoichiometric oxidation condition, and that adjoins the FL to form the second interface on a side of the FL that is opposite to the first interface; and (e) a nitride capping layer (NCL), comprising: (1) a nitride layer (NL) that is a metal nitride or metal oxynitride; and (2) a buffer layer that is a single layer or multilayer that is one or more of Co, Fe, CoFe, and CoFeNi, or one or more of Mo, W, Ru, Nb, Ta, Cr, Pt, Cu, Au, Aq, Zn, V, Cd, Sn, Ir, Mn, and Rh that adjoins the NL and contacts the Hk enhancing layer on a side thereof that is opposite to the second interface, wherein the buffer layer prevents oxygen diffusion from the Hk enhancing layer to the NL, and blocks nitrogen diffusion from the NL to the FL (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898